Citation Nr: 9930650	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for left-sided 
radiculopathy of the fifth cervical vertebrae, with thoracic 
outlet syndrome and associated headaches, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for an 
increased rating in excess of 30 percent for his post-
traumatic left C5 radiculopathy, with thoracic outlet 
syndrome and associated headaches.  The veteran filed a 
timely appeal to this adverse determination.

The Board notes that during the course of the veteran's March 
1999 Travel Board hearing, the veteran claimed that he had 
developed a separate but related disorder of the cervical 
discs themselves.  He testified that he had recently been 
diagnosed as having herniated and bulging discs at C4-C5 and 
C5-C6, raising the issue of entitlement to service connection 
for a cervical spine disorder, to include herniated/bulging 
discs.  As this issue has not been developed for review by 
the Board, the matter is hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the VA. 

2.  The veteran's post-traumatic left C5 radiculopathy, with 
thoracic outlet syndrome and associated headaches, is 
currently manifested by complaints of decreased sensation in 
the left upper extremity, pain and headaches with essentially 
normal objective findings.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for post-traumatic left C5 radiculopathy, with thoracic 
outlet syndrome and associated headaches, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 
4.7, 4.124a, Diagnostic Code 8510 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for post-
traumatic left C5 radiculopathy, with thoracic outlet 
syndrome and associated headaches, is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the "Court") has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's disorder have been 
properly developed.  No further assistance to the veteran is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's post-traumatic left C5 radiculopathy, with thoracic 
outlet syndrome and associated headaches, includes an 
electroneuromyographic report dated in January 1997 from 
Shang Y. Rhee, M.D.  Dr. Rhee reported that the purpose of 
the examination was to investigate the possibility of 
thoracic outlet syndrome or other neuropathic process of the 
veteran's left upper extremity.  At the time of examination, 
the veteran complained of continuing pain in the lateral 
aspect of his neck and left shoulder following an accident in 
1980 when a steel beam fell on his left side.  He denied any 
numbness, but did report pain.  On physical examination, 
stretch reflexes were symmetrical and sensory perception was 
intact.  However, the veteran's strength was limited due to 
the inability to give a full voluntary effort due to pain.  
The results of nerve conduction studies of the left upper 
extremity were within normal limits, as were the results of 
an electromyogram.  The examiner diagnosed a normal study, 
with no electrophysiologic evidence of ongoing cervical 
radiculopathy, plexopathy, peripheral neuropathy, 
mononeuropathy, or neurogenic thoracic outlet syndrome.

In May 1997, the veteran underwent a VA examination.  He 
reported that he had problems with chronic recurring 
headaches which he attributed to his 1980 injury.  He also 
stated that he suffered from constant left neck, shoulder, 
and arm pain, which was worse on some days than on others.  
He reported that, on average, he awakened once per week with 
acute left neck pain radiating down to the left elbow, 
accompanied by tingling in the fingertips.  He stated that 
the pain was so severe that he would become nauseated with 
photophobia and an inability to tolerate loud noises.  The 
veteran reported that he had worked for the United States 
Postal Service for the previous 81/2 years, and that his 
current position involved lifting trays of mail weighing 15 
to 20 pounds.  He claimed that he predominantly used his 
right arm to lift, and could not lift the mail trays higher 
than his shoulders due to left shoulder and neck pain.  He 
stated that he usually took two Aleve tablets prior to going 
to work as a prophylactic measure, and took two more tablets 
upon returning home.  He stated that he had not missed any 
time from work in the previous 90 days.

On physical examination, the veteran was found to have mild 
tenderness over the spines of the cervical vertebrae.  
Rotation of the cervical spine to the left was from zero to 
30 degrees, with the report of pain in the left neck, 
radiating across the shoulders and down the lateral aspect of 
the left arm to the elbow.  The examiner noted, however, that 
there were no objective signs of pain.  Strength testing of 
the muscles of the left arm showed normal strength 
throughout.  There was decreased pinprick sensation over the 
left triceps, the dorsum of the hand, and the first web 
space, as well as on the palmar aspects of the second through 
fifth distal phalanges.  The examiner reviewed the January 
1997 previously noted diagnostic studies from Dr. Rhee and 
again noted that both nerve conduction study results and 
electromyogram results were within normal limits, with a 
final interpretation of a "normal study."  The examiner 
also noted that these results were said to show no evidence 
of true neurogenic thoracic outlet syndrome.  The examiner 
diagnosed thoracic outlet syndrome affecting the left upper 
extremity, and post-traumatic headaches.

In March 1999, the veteran testified at a Travel Board 
hearing before the undersigned Board member.  He said that he 
suffered from headaches which lasted anywhere from 1 to 3 
hours approximately four times per week.  He testified that 
these headaches were so severe that he would become light and 
sound sensitive, and needed to go to a dark, quiet area to 
recover.  He stated that he had lost some time from work due 
to these headaches.  He also stated that he had not been 
medically limited by a doctor from lifting heavy objects at 
work, but that his employer knew about his problems and thus 
usually gave him jobs to do which did not require heavy 
lifting or lifting anything above his head.  He also stated 
that he suffered from left arm pain, which he believed 
migrated up to his head, causing his headaches.

The veteran's disability has been evaluated as 30 percent 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8510 (1998), pursuant to which the severity of paralysis 
of the upper radicular group (the fifth and sixth cervical 
nerves) is evaluated.  Since the veteran is right-handed, the 
criteria for the minor side are for application.  Under this 
code, a 30 percent rating is warranted for moderate 
incomplete paralysis of the nerves of the upper radicular 
group.  A 40 percent rating is warranted for severe 
incomplete paralysis of these nerves.  Finally, a 60 percent 
rating is warranted when such paralysis is complete, with all 
shoulder and elbow movements lost or severely affected, with 
hand and wrist movements not affected.  The Rating Schedule 
provides that "[t]he term 'incomplete paralysis,' ... 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve...  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree."

A review of the evidence detailed above reveals that there is 
some question regarding the source of the veteran's current 
symptomatology.  The nerve conduction studies and 
electromyogram testing in January 1997 revealed normal 
results, without evidence of any cervical radiculopathy or 
thoracic outlet syndrome.  Nevertheless, the examiner who 
performed the May 1997 VA examination rendered a diagnosis of 
thoracic outlet syndrome.  Furthermore, physical examination 
at that time revealed evidence of decreased sensation in 
several areas of the left arm and hand.  The veteran reported 
a radiating pain down the left arm upon rotation of the 
cervical spine to the left.  In addition, the veteran has 
provided extensive testimony as to frequent headaches he 
associates with his service-connected cervical condition 
despite the lack of objective indications of radiculopathy.  
In any event, Board finds that this symptomatology, when 
viewed as a whole, is encompassed within the moderate level 
of severity contemplated by a 30 percent rating under DC 
8510.  

For several reasons, however, this symptomatology does not 
approximate a severe level of disability as contemplated by a 
40 percent rating.  First, the nerve conduction studies in 
January 1997 did not confirm any cervical radiculopathy or 
thoracic outlet syndrome at that time, and sensory perception 
in the left upper extremity was intact.  There were no 
objective signs of pain or decreased strength on subsequent 
VA examination.  Further, the veteran has testified that 
while his left arm pain does make it difficult to perform 
certain tasks at work, such as heavy lifting, his employer 
has accommodated him by giving him tasks which he is capable 
of performing.  In addition, although the veteran's headaches 
have been described as quite significant in intensity, at the 
time of the most recent VA examination the veteran stated 
that recently he had not lost any time from work.  

Finally, the only objective finding at the time of the May 
1997 VA examination was of decreased sensation in several 
areas of the left arm and hand.  Although the veteran 
complained of pain, the examiner specifically noted that 
there were no objective signs of such pain, and noted that 
other criteria, such as strength, were also normal.  As 
discussed, the Rating Schedule provides that when nerve 
involvement is wholly sensory, the rating should be for, at 
most, the moderate degree.  Therefore, the Board finds that 
an increased rating to 40 percent is not warranted in this 
case and the records does not present an unusual disability 
picture which would warrant consideration of an extra-
schedular rating as contemplated under 38 C.F.R. 
§ 3.321(b)(1) (1998).  


ORDER

A rating in excess of 30 percent for left-sided radiculopathy 
of the fifth cervical vertebrae, with thoracic outlet 
syndrome and associated headaches, is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

